Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  129688(57)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  J. W. HOBBS CORPORATION,                                                                             Robert P. Young, Jr.
             Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 129688
                                                                    COA: 254069
                                                                    Ct of Claims: 02-000166-MT
  REVENUE DIVISION, DEPARTMENT 

  OF TREASURY, STATE OF MICHIGAN, 

           Defendant-Appellee. 

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of July
  21, 2006 is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
         p0918                                                                 Clerk